The Attorney                 General of Texas
                                           June 3, 1981
MARK WHITE
Attorney General

                   Mr. I-l. S. Harris, Jr., Chaiman            Opinion No.    ~~-354
                   Texas Industrial Accident Board
                   200 East Riverside Drive                    Re: Whether payments made under
                   Austin, Texas 78704                         article   8306, section 8(b) are
                                                               terminated by marriage of minor
                                                               child

                    Dear Mr. Harris:

                         Section 8 of article 8306, V.T.C.S., the Worker’s Compensation      Act,
                    provides In pertinent part as follows:

                                  (a) If death results from the Injury, the associa-
                              tion shall pay the legal beneficiaries of the deceased
                              employee a weekly payment equal to. . . .

                                  ad . . . The     weekly benefits payable to a child
                              shall be continued     until the child reaches eighteen (18)
                              years of age,        or beyond such age if actually
                              dependent, or. . .   .

                         You ask if the marriage of a minor daughter of a deceased employee
                   renders her Ineligible for payments under section 8. We understand that the
                   daughter was unmarried at the time of her parent’s death. You suggest.that
                                                                          514 S.W.2d 329 (Tex.
                             - Texarkana 197                             rte Williams, 420 S.W.
                                                                         on H-85 (19731, might
                   compel this conclusion.

                          Among other things, Ex oarte Williams held that a court order was void
                   Insofar as it required a &vorced father to make support payments to a
                   married daughter under 21 years of age. The case turned, however, upon the
                   fact that, under article 4625, V.T.C.S., the married daughter was deemed to
                   be of full age. Because she was married and no longer a “minor,” her father
                   had no legal obligation to support her. This case, which concerns a divorced
                   father’s obligation to support a married daughter under 21 years of age, has
                   no bearing upon the question before us.

                         The Cook case dealt with article HI, section 51-d, of the Texas
                   Constitutio~d    article 6228f, V.T.C.S. Article HI, section 5l-d states that
                   the legislature may provide for the payment of benefits to the surviving
                   spouse “and minor children” of officers of police and fie departments.




                                                   p. 1175
 Mr. H. S. Harris, Jr. - Page Two      (IN-354)




 Article 6228f governs assistance paid to the survivors of law enforcement officers
 under article III, section 51-d. It provides that “when any child entitled to benefits
 under this Act ceases to be a minor child as that term is defined herein, his
 entitlement to the benefits shall terminate. . . .” (Emphasis added). Sec. 3.

       When Cook was decided, article 6228f provided that a minor child was one who,
on the date-he       violent death of a person covered by the act, had not reached 21
years of age. In w,       the court held that article 59234 V.T.C.S., the “eighteen year
old law,” changed the age of minority and thereby overrode article 6228f, so that after
the effective date of article 59234 an individual would become disqualified, upon
reaching 18 years of age, from receiving further benefits. Marriage was not an issue in
the case.

       Attorney General Opinion H-85 (1973) discussed the effect of marriage upon the
right to receive the benefits afforded by article 6228f. It concluded that marriage
terminates an individual’s right to receive said benefits.   However, this conclusion
followed from the fact that article 62281 provides that the right to receive benefits is
availsble to “minor children .” Children who marry are not “minors.”

      Unlike article 6228f, section 8(b) of article 8306 does not provide that the right
to receive weekly payments is available to “minor children.” On the contrary, it
provides that benefits %hall be continued until the child reaches eighteen (18) years of
age,” and ftxther, that they shall be continued beyond such age if the child is actually
dependent or a student. See Industrial Accident Board v. Lance, 556 S.W. 2d 101(Tex.
Civ. App. - Amarillo 1977z writ).

      It has been suggested that when section 8 is read in pari materia with section 8a
of article 8306, it becomes clear that the legislature intended that death benefits
would only be available as a matter of right to “minors,” and therefore, that marriage
would terminate a child’s entitlement to said benefits. Section 8a provides that:

           The compensation provided for in the foregoing section of this
           law [section 81 shall be for the sole and exclusive benefit. . . of
           the minor children. . . of the deceased employee.       (Emphasis
           added).

      Prior to its amendment in 1973, section 8 referred only to the “beneficiaries” of
deceased employees. It did not refer to “children,” whether nminor’1 or otherwise. Had
the question been before us then, a reading of sections 8 and 8a would have warranted
the conclusion that marriage terminates a child’s entitlement to said benefits ln most
cases. But see Industrial Accident Board v. Lance, supra

       It is significant, however, that section 8(b) was enacted in 1973 by the same
legislature that passed article 59234 the “eighteen year old law.” Had section 86~1not
been enacted, the effect of article 5923b upon sections 8 and 8a of article 8306 would
have been to entitle children to death benefits until age eighteen unless they married
prior to that time and therefore were no longer minors The fact that the legislature
passed section 8(b) in the same session indicates, in our opinion, that it did not intend




                                       p. 1176
Mr. H. S. Harris, Jr. - Page Three       (~~-354)




this result.   Instead, it Intended that death benefits would continue until a child
reaches eighteen, and thereafter if the child remains dependent or remains a student
under the age of twenty five years, whether or not the child remains a minor in the
eyes of the law.

      Our conclusion is not altered by Freeman v. Texas Compensation Insurance
Company, 603 S.W.2d 186 (Tex. 1980), which was a suit to recover worker’s
comoensation benefits for the widow and minor children of a deceased emolovee
                                                                       . ”    of
Bell-Telephone Company. In that case, the court stated that:

               Our interpretation  of section 8 is not inconsistent with section
               8a of article 8306, which defines leftal beneficiaries. . . . Death
               GriefIts are ‘vested’ in the sense that the status of a beneficiarv
               as such is determined as of the date of the worker’s death-.
               (Emphasis added).                                 (,~
603 S.W.2d at 190. This language suggests that one must look to section Ea, which
speaks ln terms of “minor children,” to determine whether a claimant is a “beneficiary”
and therefore entitled to benefits under section 8. But the court also stated that
“[ti he effect of subsequent ineligibility is governed by section 6.” i. The court also
observed that:

                Section 8(b) deals with various contingencies affecting the
                duration of time for which the surviving spouse, children, or
                other beneficiaries remain eligible. (Emphasis added).

-Id. at 189.
       Even if we assume that the above language is not dicta insofar as it concerns the
question before us - which is questionable, because thext       granted the application
for writ of error only to determine whether the lower court had correctly computed
the amount of benefits payable to the widow and her children upon her remarriage, and
the question before us was not even tangentially before the court - we still reach the
same conclusion under the facts stated. A child under 18 who is unmarried at the time
of her parent’s death is legally a “mlnoP and, therefore, is a “beneficiary” under
section Ea. And under section 8(b), she would remain eligible for payments at least
until she reached 18 years of age, regardless of whether she married prior to that time.

       For the foregoing reasons, we answer your question ln the negative.

                                        SUMMARY

                   The marriage of a daughter of a deceased employee does not
                render her ineligible for weekly payments under section E(b) of
                article 8306, V.T.C.S., so long as she continues to be less than
                eighteen years of age.




                                              p. 1177
Mr. H. S. Harris, Jr. - Page Four      (Mw-354)




                                             MARK      WHITE
                                             Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Jon Bible
Assistant Attorney General

APPROVED:
OPINION COMMlTTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Edna Ramon
Bruce Youngblood




                                         p. 1178